Habiendo sido revocada en febrero 25, 1932, por la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Cir-cuito, la sentencia de este Tribunal de diciembre 19, 1930, que revocó la que dictó la Corto de Distrito de Ponce en enero 10, 1930, en el caso de epígrafe, por los fundamentos de la opinión emitida .por la expresada Corte de Circuito se confirma la sentencia apelada, debiendo enviar el Secretario-Repórter de este Tribunal a la Corte de Distrito de Ponce una copia certificada del mandato remitido por la Corte de Circuito antes mencionada a los fines de la ejecución de la sentencia.